 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH NEEL, et al.,                     )   Case No. 18cv1764-W (MSB)
                                                 )
12                Plaintiffs,                    )   ORDER GRANTING DEFENDANTS’
                                                 )   EX PARTE APPLICATION TO
13         v.                                    )   EXCUSE A COUNTY
                                                 )   REPRESENTATIVE AND AMY
14                                               )   MEIDINGER FROM APPEARING AT
     COUNTY OF SAN DIEGO, et al.,                )   EARLY NEUTRAL EVALUATION AND
15                                               )   TO PERMIT THEM TO APPEAR BY
                  Defendants.                    )   COUNSEL
16                                               )
                                                 )   [ECF NO. 42]
17                                               )
                                                 )
18
19
20         On September 26, 2019, Defendants filed their “Unopposed Ex Parte Application
21   to Excuse a County Representative and Amy Meidinger from Appearing at Early Neutral
22   Evaluation [(“ENE”)] and to Permit Them to Appear by Counsel.” (ECF Doc. No.42.)
23   In support of their motion, one of the attorneys for Defendants explains that the two
24   attorneys who share primary responsibility for the case will be appearing at the ENE on
25   behalf of the County of San Diego, with authority to negotiate and recommend settlement
26   to the County Board of Supervisors. (ECF No. 42-1 at 2.) She further declares that Ms.
27   Meidinger, who has no financial stake in the settlement of this matter, is currently on
28   medical leave from her job and would not be able to attend a settlement conference until


                                                                             18cv1764-W-MSB
 1   January of 2020. (Id.; see also ECF No. 42 at 3.) Defense counsel confirms that
 2   Plaintiffs’ counsel does not oppose either of these requests. (ECF No. 42-1 at 3.)
 3         Based on the foregoing to Court finds good cause to GRANT Defendants’ motions.
 4   Amy Meidinger is excused from personally appearing at the October 7, 2019 ENE in this
 5   matter. Defendant the County of San Diego is excused from sending an agency official
 6   to personally attend the hearing. Rather, Ms. Meidinger and the County can be
 7   represented at the hearing by the personal appearance of their assigned litigation
 8   attorneys who have primary responsibility for handling the case and who may negotiate
 9   settlement offers which the attorneys are willing to recommend to government officials
10   who have ultimate settlement authority.
11         IT IS SO ORDERED.
12   Dated: September 27, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
                                                                              18cv1764-W-MSB
